CO




      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 69268-2-1
                        Respondent,
      v.                                           DIVISION ONE


RYAN CHRISTOPHER TERRY,                            UNPUBLISHED OPINION

                        Appellant.                 FILED: November 12, 2013


       Leach, C.J. — Ryan Terry appeals his conviction for possession of a

controlled substance.       He challenges the trial court's denial of his motion to

suppress evidence seized during a search incident to his arrest, claiming that

police officers improperly relied on information from an anonymous informant to

establish probable cause for his arrest. Because police had probable cause to

arrest Terry even if they did not consider the information received from the

informant, we affirm.

                                      Background

       In May 2010, Darcy Mulrooney sold her 1993 Nissan Pathfinder to Lance

Schneider.   In July 2010, Schneider damaged the Pathfinder's engine, leaving

the car inoperable, and left the car on Mulrooney's property in Bellevue. Around

that time, Mulrooney saw Schneider working on the Pathfinder's engine.
No. 69268-2-1 / 2




      On August 3, 2010, Elizabeth Usarzewicz reported that someone stole her

1993 Nissan Pathfinder. In early August, Mulrooney saw Terry and Schneider

unload a car engine from a truck and move it into the back of Schneider's

Pathfinder. On August 10, Detective Christiansen saw a car motor in the back of

Schneider's Pathfinder.


      On August 11, 2010, Snohomish County Sheriff Deputy Haley responded

to a report of a vehicle prowl at a Monroe residence. An anonymous community

member told him that Terry had been at the Monroe residence and left at a high

rate of speed just before Haley arrived on the scene.           Haley recovered

Usarzewicz's stolen Pathfinder at the Monroe residence with the engine, front

fenders, and front bumper missing.1 The Monroe residence was listed as Terry's

residential address during previous bookings at the King County jail, and police

received information that Terry rented this property as recently as January 2010.

      On August 16, 2010, police officers arrested Schneider while he was

driving his Pathfinder.   At the time of this arrest, Terry was a passenger in

Schneider's car. When police arrested Schneider, an officer found a car audio

amplifier, a reciprocating saw, and a heavy-duty jack, all of which had obscured

serial numbers, inside Schneider's car.

      On October 3, police once again arrested Schneider. After obtaining a

search warrant for the engine in Schneider's Pathfinder, Christiansen saw a fresh


      1 Although the parties disputed that Deputy Haley discovered
Usarzewicz's stolen Pathfinder on August 11, 2010, they stipulated to the police
report containing this statement.
No. 69268-2-1 / 3




weld over the serial number that obscured all but the first two letters. These two

letters matched the first two letters in the serial number for Usarzewicz's stolen

engine. Christiansen determined that the motor needed to be outside of the car

to place the weld over the serial number.

      A community member told police that Schneider traded his Pathfinder for

a Saab in early September. Schneider told a number of people, including the

Saab's owner, that he installed a new engine in the Pathfinder in August. After

learning this information, police went to the address of the Saab's registered

owner and saw Schneider's old Pathfinder.

       On October 15, 2010, Christiansen arrested Schneider for trafficking in

stolen property for the engine in his old Pathfinder. When Christiansen arrested

him, Schneider said, "Who ratted on me?" and also said that he was "not the only

one involved in this." On October 22, Deputy Hansmann arrested Terry. During

a search incident to Terry's arrest, he found suspected methamphetamine. The

State charged Terry with possession of methamphetamine.

       On May 18, 2012, Terry filed a CrR 3.6 motion to suppress the

methamphetamine evidence, claiming that the State did not have probable cause

to arrest him, making the subsequent search of his person unlawful. After a

hearing, the court denied this motion, finding that probable cause existed to

arrest Terry for stolen property. Following a stipulated bench trial, the court

found Terry guilty of possession of a controlled substance and imposed a

standard range sentence.
No. 69268-2-1/4




       Terry appeals.

                                     Analysis

       Terry claims that the trial court erred in denying his motion to suppress the

evidence seized incident to his arrest because police officers lacked probable

cause to arrest him. More specifically, he argues that the officers impermissibly

relied upon an anonymous informant's statement that placed Terry at the stolen

vehicle's location.


       We review a police officer's determination of probable cause as a mixed

question of law and fact.2 We first review the findings of fact related to a motion

to suppress under the substantial evidence standard.3 Because Terry challenges

none of the trial court's findings of fact, they are verities on appeal.4 We then

decide if the facts support the legal conclusion—probable cause.5 "We review

conclusions of law pertaining to suppression ofevidence de novo."6

       We apply the test in Aquilar v. Texas7 and Spinelli v. United States8 to
determine if an informant's tip can establish probable cause to arrest.9 Under


       2 City of College Place v. Staudenmaier, 110 Wash. App. 841, 846, 43 P.3d
43 (2002) (citing State v. Vasquez, 109 Wash. App. 310, 34 P.3d 1255 (2001)).
       3 State v. Lew, 156 Wash. 2d 709, 733, 132 P.3d 1076 (2006) (citing State v.
Mendez. 137 Wash. 2d 208, 214, 970 P.2d 722 (1999)).
       4 State v. Benitez. 175 Wash. App. 116, 121 n.2, 302 P.3d 877 (2013) (citing
State v. Lorenz, 152 Wash. 2d 22, 30, 93 P.3d 133 (2004)).
       5Staudenmaier, 110 Wash. App. at 846.
       6 Lew, 156 Wash. 2d at 733 (citing Mendez, 137 Wash. 2d at 214).
       7 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964).
       8 393 U.S. 410, 89 S. Ct. 584, 21 L Ed. 2d 637 (1969).
       9 State v. Gaddv, 152 Wash. 2d 64, 71, 93 P.3d 872 (2004). Although the
United States Supreme Court rejected the Aquilar/Spinelli test for the "totality-of-
the-circumstances" test in Illinois v. Gates, 462 U.S. 213, 230, 103 S. Ct. 2317,
No. 69268-2-1 / 5




this test, the State must establish (1) the basis of the informant's information and

(2) the informant's credibility orthe reliability of the informant's information.10
         Probable cause to arrest exists when an officer is aware of facts and

circumstances that would lead a reasonable person to believe that a crime has

been committed.11 This determination is based upon the totality of facts and

circumstances within the arresting officer's knowledge.12           "The standard of

probable cause ... is to be applied in the light of everyday experience, rather

than according to strict legal formulae."'13
         Terry claims that the State established neither the informant's basis of

knowledge nor the informant's reliability.      Here, the informant told Haley that

before Haley arrived, Terry was at the Monroe residence and left at a high rate of

speed.      But even if police did not consider this evidence, the facts and

circumstances would lead a reasonable police officer to believe that Terry

possessed Usarzewicz's stolen engine.           Usarzewicz reported her Pathfinder

stolen in early August. Police had information associating Terry with the Monroe

residence where they found the stolen Pathfinder without its engine. The day

before police recovered the Pathfinder, Christiansen saw a car engine in the


76 L. Ed. 2d 527 (1983), we still adhere to the Aquilar/Spinelli informant test.
See State v. Jackson, 102 Wash. 2d 432, 443, 688 P.2d 136 (1984).
         10 Gaddv, 152 Wash. 2d at 71-72 (citing State v. Cole, 128 Wash. 2d 262, 287,
906 P.2d 925 (1995)).
         11 State v. Graham, 130 Wash. 2d 711, 724, 927 P.2d 227 (1996) (quoting
State v Terrovona, 105 Wash. 2d 632, 643, 716 P.2d 295 (1986)).
         12 State v. Scott, 93 Wash. 2d 7, 11, 604 P.2d 943 (1980).
         13 Scott, 93 Wash. 2d at 11 (alteration in original) (quoting State v. Baxter. 68
Wash. 2d 416, 420 P.2d 638, 641 (1966)).
No. 69268-2-1 / 6




back of Schneider's car. The first two letters of the serial number on the engine

in Schneider's car matched the first two letters on the engine removed from

Usarzewicz's Pathfinder.      Furthermore, Schneider told       numerous people,

including the Saab owner, that he installed a new engine in the car. Police also

had information that Terry associated with Schneider.            In early August,

Mulrooney saw Terry help Schneider move a car engine into Schneider's car.

Additionally, Terry was a passenger in Schneider's car when police arrested

Schneider and recovered items with obscured serial numbers.          These facts,

coupled with Schneider's statement to Christiansen that he was "not the only one

involved in this," would lead a reasonable person to believe that Terry committed

a crime.


      Terry also alleges that police could not rely upon his presence in

Schneider's car to establish probable cause for his arrest because he did not

have constructive possession of the three items found with obscured serial

numbers inside Schneider's car.     But police arrested Terry for possessing the

stolen engine, not these three items. Terry's mere presence in Schneider's car

at the time of Schneider's arrest shows his association with Schneider. Because

the police did not rely upon Terry's possession of the three items found with

obscured serial numbers in Schneider's car to establish probable cause for his

arrest for possession of stolen property, his argument fails.




                                         -6-
No. 69268-2-1 / 7




                                    Conclusion


       Because the trial court's findings of fact support its legal conclusion that

police had probable cause to arrest Terry for possession of stolen property, the

trial court properly denied Terry's motion to suppress the methamphetamine

seized during a search incident to his arrest. We affirm.




                                                     £~s e. /
WE CONCUR:




                                        -7-